          Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

    AQUANETTA JONES,
         Plaintiff,
                            v.                                    Civil Action No.
    WAL-MART ASSOCIATES, INC., WAL-                              1:19-cv-03705-SDG
    MART STORES, INC., and WAL-MART, INC.,
         Defendants.

                                 OPINION AND ORDER

        This matter is before the Court on a motion for partial summary judgment

filed by Defendants Wal-Mart Associates, Inc.; Wal-Mart Stores, Inc.; and Wal-

Mart, Inc. (collectively, Walmart) [ECF 30]. For the following reasons, Walmart’s

motion is GRANTED.

I.      BACKGROUND

        On July 24, 2017, Jones shopped at Walmart Store No. 3118 located in

Decatur, Georgia.1 As Jones walked through the store, she passed a Walmart


1     ECF 30-2, ¶ 1. The Local Rules of this Court require a nonmovant responding
      to a motion for summary judgment to “respon[d] to the movant’s statement of
      undisputed material facts . . . [that] shall contain individually numbered,
      concise, nonargumentative responses corresponding to each of the movant’s
      numbered undisputed material facts.” LR 56(B)(2), NDGa. If a nonmovant
      does not file a proper response or objection to each specific fact, the Court
      deems the movant’s facts to be admitted. Id. 56.1(B)(2)(a)(2). This rule applies
      equally to pro se parties. E.g., Middlebrooks v. Experian Info. Sols., Inc., No. 1:18-
      CV-2720-SCJ-JSA, 2019 WL 8376270, at *4 (N.D. Ga. Dec. 19, 2019). Jones did
        Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 2 of 13




associate stocking shelves.2 After walking approximately one-to-two feet past the

Walmart associate, Jones alleges a cart pushed by that Walmart associate struck

her in both calves.3 On August 23, 2017, Jones sought treatment for her alleged

injuries at Arrowhead Chiropractic Clinic.4 After treating with Arrowhead, Jones

began treatment with Dr. Eric Steenlage—an orthopedic surgeon—on October 18,

2017.5 Jones visited Dr. Steenlage at least five times between October 18, 2017 and

February 7, 2019.6 Based on his treatment of Jones, Dr. Steenlage testified that he

could not relate Jones’s complaints of lower leg and lower back pain to the

shopping cart collision.7




    not file a response to Walmart’s statement of material facts or file her own.
    Thus, the Court deems Walmart’s material facts admitted. However, the Court
    must still “review the movant’s citations to the record to determine if there is,
    indeed, no genuine issue of material fact.” Mann v. Taser Int’l, Inc., 588 F.3d
    1291, 1303 (11th Cir. 2009).
2   ECF 30-2, ¶ 3.
3   Id. ¶ 4.
4   Id. ¶ 7.
5   Id. ¶¶ 10, 12.
6   Id. ¶¶ 12–21.
7   Id. ¶¶ 23–25.
            Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 3 of 13




           Jones—proceeding pro se—initiated this action in the State Court of DeKalb

County and filed an Amended Complaint on July 24, 2019.8 Jones asserts one claim

for negligence against Walmart.9 Walmart removed the action to this Court on

August 16, 2019.10 On August 31, 2020, Walmart filed the instant motion for partial

summary judgment.11 Walmart seeks the dismissal of Jones’s claim premised on

her alleged lower back and lower left leg pain and treatment after October 18, 2017,

as well as the entirety of Jones’s claim premised on right ankle pain and

treatment.12 On September 18, 2020, Jones filed a response in opposition to




8    ECF 1-1.
9    Id.
10   ECF 1.
11   ECF 30.
12   Id. Walmart’s motion inconsistently articulates the relief it seeks. Compare id. at
     12 (“[Walmart] should be granted summary judgment on all claims and
     damages of Plaintiff relating to her lower left leg and lower back on and after
     October 17, 2017 and all claims and damages of Plaintiff relating to her lower
     right leg.”), with id. at 8 (“[Walmart] should be granted summary judgment on
     [Jones’s] claims or [sic] lower left leg pain on and after October 18, 2017, and
     [Jones’s] claims for lower back and right ankle pain.”) (emphasis added).
     Reading the entirety of Walmart’s motion, the Court believes it seeks to cut off
     Jones’s damages regarding her back and left leg at October 18, 2017—the date
     she first visited Dr. Steenlage—and Jones’s ability to seek damages for her right
     leg entirely.
         Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 4 of 13




Walmart’s motion.13 Walmart filed its reply on October 2, 2020.14

II.     LEGAL STANDARD

        Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment has

the initial burden of informing the district court of the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If a movant

meets its burden, the non-movant must present evidence showing either

(1) a genuine issue of material fact or (2) that the movant is not entitled to

judgment as a matter of law. Id. at 324. A fact is considered “material” only if it

may “affect the outcome of the suit under the governing law.” BBX Cap. v. Fed.

Deposit Ins. Corp., 956 F.3d 1304, 1314 (11th Cir. 2020) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual dispute is “genuine if the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

at 1314 (citing Anderson, 477 U.S. at 248) (punctuation omitted).




13    ECF 35.
14    ECF 37.
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 5 of 13




      In opposing a motion for summary judgment, the non-movant “may not rest

upon the mere allegations or denials of his pleading, but must set forth specific

facts showing that there is a genuine issue for trial.” Sears v. Roberts, 922 F.3d 1199,

1207 (11th Cir. 2019). If the non-movant relies on evidence that is “merely

colorable, or is not significantly probative, summary judgment may be granted.”

Likes v. DHL Express (USA), Inc., 787 F.3d 1096, 1098 (11th Cir. 2015). See also Scott

v. Harris, 550 U.S. 372, 380 (2007) (holding the party opposing summary judgment

“must do more than simply show that there is some metaphysical doubt as to the

material facts. . . . Where the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party, there is no genuine issue for trial.”);

Anderson, 477 U.S. at 247–48 (“[T]he mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment.”); Ellis v. England, 432 F.3d 1321, 1326 (11th Cir. 2005)

(“[M]ere conclusions and unsupported factual allegations are legally insufficient

to defeat a summary judgment motion.”). However, the Court’s role is not to

“weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Sears, 922 F.3d at 1205 (citing Anderson,

477 U.S. at 249). The Court must view the evidence in a “light most favorable to

the party opposing summary judgment” and “draw[ ] all justifiable inferences in
        Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 6 of 13




the opposing party’s favor.” Rogers v. Mentor Corp., 682 F. App’x 701, 708 (11th Cir.

2017). See also Strickland v. Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012)

(“Credibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”)

(quoting Anderson, 477 U.S. at 255).

III.   DISCUSSION

       A.     Pro Se Parties

       The Court recognizes that Jones is appearing pro se. Thus, the Court must

“liberally construe[ ]” documents filed by Jones, holding them “to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89,    94   (2007)   (citations   omitted)   (internal   quotation     marks    omitted).

See also Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). But even

a pro se plaintiff must comply with the threshold requirements of the Federal Rules

of Civil Procedure. Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1998)

(holding that “once a pro se [ ] litigant is in court, [s]he is subject to the relevant law

and rules of court, including the Federal Rules of Civil Procedure”). The leniency

the Court must apply does not mean the normal summary judgment standard is

discarded; nor can the Court accept factual averments completely unsupported by

the record. E.g., Nawab v. Unifund CCR Partners, 553 F. App’x 856, 860 (11th Cir.
        Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 7 of 13




2013) (“Although a pro se complaint is entitled to a less strict interpretation, a pro

se plaintiff is not excused from meeting the essential burden of establishing that

there is a genuine issue as to a fact material to his case. When a nonmoving party’s

response consists of nothing more than conclusory allegations, summary

judgment is not only proper but required.”) (citation and punctuation omitted);

Nalls v. Coleman Low Fed. Inst., 307 F. App’x 296, 298 (11th Cir. 2009) (“[A] pro se

litigant does not escape the essential burden under summary judgment standards

of establishing that there is a genuine issue as to a fact material to his case in order

to avert summary judgment.”).

      B.     Analysis

      Jones asserts a sole claim for negligence against Walmart and seeks damages

for her alleged injuries. A negligence claim contains four essential elements:

“[A] duty, a breach of that duty, causation, and damages.” Collins v. Athens

Orthopedic Clinic, P.A., 307 Ga. 555, 557 (2019). For simple negligence cases, the

general rule is that a plaintiff “need not produce expert evidence on causation.”

Cowart v. Widener, 287 Ga. 622, 626 (2010). For example, a jury may “infer a causal

connection between an accident and a plaintiff’s injuries based on the sequence of

events.” Cooper v. Marten Transp., Ltd., 539 F. App’x 963, 968 (11th Cir. 2013)

(collecting cases).
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 8 of 13




      There are important exceptions to this rule; “even in simple negligence

cases, plaintiffs must come forward with expert evidence to survive a defense

motion for summary judgment, where ‘medical questions’ relating to causation

are involved.” Cowart, 287 Ga. at 627. In Cowart, the Georgia Supreme Court

clarified that “most ‘medical questions’ relating to causation are perfectly capable

of resolution by ordinary people using their common knowledge and experience,

without the need for expert testimony.” Id. For example, “where the symptoms

complained of emerge immediately or soon after the event alleged to have caused

them, and it is common knowledge that such an event is one that could cause that

kind of injury, a reasonable jury could draw conclusions about proximate cause.”

Bruce v. Classic Carrier, Inc., No. 1:11-cv-01472-JEC, 2014 WL 1230231, at *7

(N.D. Ga. Mar. 24, 2014). See Hutcheson v. Daniels, 224 Ga. App. 560, 561 (1997)

(“[A] lay jury could conclude from common knowledge that a causal connection

existed in light of the short lapse between [the plaintiff’s] accident and his onset of

symptoms and receipt of medical treatment.”). See also, e.g., Baulding v. United

States, No. 4:13-cv-129-HLM, 2014 WL 12497023, at *6 (N.D. Ga. Sept. 5, 2014)

(“[A] lay jury could determine without expert testimony that tripping and falling

can cause a knee injury.”); Cowart, 287 Ga. at 628 (providing the following

examples of situations in which lay people with ordinary knowledge could
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 9 of 13




determine causation without expert testimony; “[t]hat a stab wound penetrating

entirely through the heart causes death”; “[w]hether a blow to the head could

cause death”; and “whether an automobile collision caused a backache later the

same day”) (collecting cases).

      Expert evidence is only necessary “where the issue of causation presents

‘specialized medical questions,’ i.e., where the link between a defendant’s actions

and the plaintiff’s injury is beyond common knowledge and experience and

presents medical questions that can be answered accurately only by witnesses

with specialized expert knowledge.” Cooper, 539 F. App’x at 967–68 (citing Cowart,

287 Ga. at 628). For instance, “[a] causal connection, requiring expert medical

testimony, must be established where the potential continuance of a disease is at

issue.” Jordan v. Smoot, 191 Ga. App. 74, 74 (1989). See also Bruce, 2014 WL 1230231,

at *6 (“[T]hus, if there is evidence that the complained-of injury is a preexisting

condition, the plaintiff must produce medical testimony explaining why the

tortious event aggravated the prior condition to survive a motion for summary

judgment.”). Put another way, “expert evidence is not required in the mine run of

simple negligence cases, but it is required in some negligence cases.” Cowart, 287

Ga. at 629.
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 10 of 13




      Jones alleges injuries to her lower left and right legs, as well as her lower

back, from the impact of the shopping cart. Jones has not supplied expert

testimony to establish the cause of her injuries. Instead, Jones relies on her own

testimony and the temporal sequence of events after the cart struck her legs.

Walmart requests partial summary judgment on these alleged injuries.

      Starting with Jones’s allegations of lower right leg pain, Walmart argues

expert testimony is necessary because there is no evidence Jones complained of an

injury or pain until February 2018. Although expert testimony is not required

when a plaintiff’s symptoms “emerge immediately or soon after the event

alleged”— Bruce, 2014 WL 1230231, at *7—this case is distinguishable because

Jones did not report her alleged right leg injuries for seven months.

See also Pierzchala v. Olds, No. 1:15-cv-260-MHC, 2017 WL 3498706, at *8 (N.D. Ga.

Feb. 24, 2017) (“[C]ases have held . . . that expert testimony was not required after

a discrete event immediately preceded the alleged injury.”) (emphasis added).

This significant time lapse raises a specialized medical question because “the link

between a defendant’s actions and the plaintiff’s injury is beyond common

knowledge and experience” and “can be answered accurately only by witnesses

with specialized expert knowledge.” Cooper, 539 F. App’x at 967–68 (citing Cowart,

287 Ga. at 628). See also Patterson v. United States, No. CV 116-193, 2018 WL 3863528,
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 11 of 13




at *3 (S.D. Ga. July 2, 2018) (finding expert testimony not needed to establish

causation because “there is no significant lapse of time between the injury

sustained and the onset of the physical condition for which the injured party seeks

compensation”). Since Jones presents no expert testimony, she may not seek to

recover damages for her alleged lower right leg injuries.

      Next, Walmart argues Jones must provide expert testimony to establish the

cause of her alleged lower back injuries on or after October 18, 2017 because (1) the

shopping cart did not strike Jones’s back; (2) Jones did not complain of lower back

pain for 30 days—until a chiropractic appointment; and (3) Jones did not report

her lower back injuries to Dr. Steenlage until seven months after the collision. The

undisputed evidence shows the shopping cart struck the back of Jones’s legs. It

did not strike any portion of her back. The impact did not jar or move Jones’s body

in any way or knock her down. Jones additionally did not raise an issue of back

pain for 30 days or seek medical treatment for seven months. Put another way, the

collision alone is not enough; expert medical testimony is necessary to explain how

the collision caused Jones’s alleged back injuries on or after October 18, 2017, when

she first visited Dr. Steenlage. See Calhoun v. Wal-Mart Stores E., LP, No. 1:14-cv-

2581-CC, 2017 WL 9362708, at *5 (N.D. Ga. July 24, 2017) (“The undisputed facts .

. . inform that Plaintiff was bumped only slightly from behind by the shopping
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 12 of 13




carts. Plaintiff did not fall down, and there was no impact to her wrist, neck, or

head. Given these facts, the existence of a causal link between the shopping cart

incident and the alleged injuries to Plaintiff’s wrist, neck, and brain cannot be

determined from common knowledge and experience and instead requires the

assistance of experts with specialized medical knowledge.”).

      Finally, Walmart asserts expert testimony is needed to establish that the

shopping cart collision caused Jones’s alleged lower left leg injuries on or after

October 18, 2017. Walmart contends expert testimony is needed because (1) Jones

did not seek treatment for her alleged left leg injuries for 30 days; (2) Jones did not

suffer a physical manifestation of any injury to her left leg; and (3) Dr. Steenlage

could not relate her alleged left leg injuries to the incident. To reiterate, Jones need

not present expert testimony to show the shopping cart immediately caused her

to experience pain in her lower left leg. However, expert testimony is needed to

establish the cause of alleged injuries arising three months later, particularly after

her physician declined to relate her injuries to the event. Put another way, this is a

“specialized medical question” because expert testimony is needed to establish the

“causal link” between the shopping cart collision and Jones’s alleged left leg

injuries on or after October 18, 2017. See Cowart, 287 Ga. at 622.
       Case 1:19-cv-03705-SDG Document 39 Filed 01/25/21 Page 13 of 13




IV.   CONCLUSION

      Walmart’s motion for partial summary judgment [ECF 35] is GRANTED.

Jones may only pursue her negligence claim against Walmart for her alleged

injuries that occurred between July 24, 2017 and October 17, 2017. The Court

intends to refer this case to mediation before a United States Magistrate Judge

through a separate order. If mediation is unsuccessful, the parties are directed to

file a joint proposed pretrial order in accordance with the Local Rules and Standing

Order of this Court within 30 days of the date of mediation.

      SO ORDERED this the 25th day of January 2021.


                                                     Steven D. Grimberg
                                               United States District Court Judge
